Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 11 May 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…determining if the attachment request for the first process is a request for write access and if the attachment request for the second process is an attachment request for write access;

queuing the second process to cause the second process to wait until the first process releases access to the tape emulation unit if the attachment request for the first process is a request for write access and the attachment request for the second process is an attachment request for write access;

generating a second unique id for the tape emulation unit corresponding to the second attachment request if the attachment request for the first process is a request for read only access or the attachment request for the second process is an attachment request for read only access;

generating the second unique id for the tape emulation unit corresponding to the second attachment request in response to the first process releasing access to the tape emulation unit if the attachment request for the first process is a request for write access and the attachment request for the second process is an attachment request for write access;

the second process accessing the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to at least one of the attachment requests being a request for read only access, wherein at least one of the first and second processes accesses the tape volume using read only access while the other one of the first and second processes concurrently accesses the tape volume for writing; and

unit the second process accessing the tape volume on the tape emulation unit using the second unique id only after generating the second unique id in response to the first attachment request being a request for write access and the second attachment request being a request for write access, wherein the tape volume is not accessible for concurrent writing by the first and second processes..”
 
[Claims 5-10 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 11) “…executable code that determines if the attachment request for the first process is a request for write access and if the attachment request for the second process is an attachment request for write access;

executable code that queues the second process to cause the second process to wait until the first process releases access to the tape emulation unit if the attachment request for the first process is a request for write access and the attachment request for the second process is an attachment request for write access;

executable code that generates a second unique id for the tape emulation unit corresponding to the second attachment request if the attachment request for the first process is a request for read only access or the attachment request for the second process is an attachment request for read only access;

executable code that generates the second unique id for the tape emulation unit corresponding to the second attachment request in response to the first process releasing access to the tape emulation unit if the attachment request for the first process is a request for write access and the attachment request for the second process is an attachment request for write access;

executable code that causes the second process to access the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to at least one of the attachment requests being a request for read only access, wherein at least one of the first and second processes accesses the tape volume using read only access while the other one of the first and second processes concurrently accesses the tape volume for writing; and

executable code that causes the second process to access the tape volume on the tape emulation unit using the second unique id only after generating the second unique id in response to the first attachment request being a request for write access and the second attachment request being a request for write access, wherein the tape volume is not accessible for concurrent writing by the first and second processes.”
[Claims 15-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

(Claim 21) “…determining if the attachment request for the first process is a request for write access and if the attachment request for the second process is an attachment request for write access;

queuing the second process to cause the second process to wait until the first process releases access to the tape emulation unit if the attachment request for the first process is a request for write access and the attachment request for the second process is an attachment request for write access;

generating a second unique id for the tape emulation unit corresponding to the second attachment request if the attachment request for the first process is a request for read only access or the attachment request for the second process is an attachment request for read only access;

generating the second unique id for the tape emulation unit corresponding to the second attachment request in response to the first process releasing access to the tape emulation unit if the attachment request for the first process is a request for write access and the attachment request for the second process is an attachment request for write access; and

allowing the second process to access accessing the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to the attachment request for the second

process being a request for read only access and the attachment request of the first process being a request for read only access;

the second process accessing the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to the attachment request for the second process being a request for write access and the attachment request of the first process being a request for read only access;

the second process accessing the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to the attachment request for the second process being a request for read only access and the attachment request of the first process being a request for write access; and

the second process accessing the tape volume on the tape emulation unit using the second unique id only after generating the second unique id in response to the first attachment request being a request for write access and the second attachment request being a request for write access.”

[Claims 23-24 indicated allowable by virtue of depending from and incorporating the subject matter of claim 21.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 11 May 2022  have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137